IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-59,908-02



EX PARTE CARLTON AKEE TURNER






ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. F99-00220-MS FROM THE

282ND DISTRICT COURT OF DALLAS COUNTY



Per Curiam. Price, J., filed a dissenting statement in which Womack, Johnson and
Holcomb, JJ., join.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code
of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts the chemical protocol
used by the State of Texas could amount to the infliction of cruel and unusual punishment in
violation of the United States Constitution.
	Applicant was convicted of capital murder on July 29, 1999.  We affirmed the
conviction and sentence on direct appeal.  Turner v. State, 87 S.W.3d 111 (Tex. Crim. App.
2002).  On September 28, 2001, applicant filed his initial application for writ of habeas corpus
pursuant to Article 11.071.  We denied relief.  Ex parte Turner, WR-59,908-01 (Tex. Crim.
App. September 29, 2004).
	We have reviewed applicant's subsequent application and find that it should be
dismissed.  Ex parte O'Brien, 190 S.W.3d 677, 677-78 (Tex.Crim.App. 2006) (per curiam). 
Applicant's motion for stay of execution is denied.
	IT IS SO ORDERED THE 27TH DAY OF SEPTEMBER, 2007.
Do Not Publish